PER CURIAM.
Joanna M. Locklear seeks review of an Unemployment Appeals Commission order denying her claim for unemployment compensation benefits. As is often the case, the record reveals a conflict in the evidence regarding the reason Ms. Locklear’s employment with Marcus M. Cornelius, III & Associates, P.A., ended.
Our review of the record reveals that the Commission’s determination that Ms. Locklear voluntarily left her employment, and is therefore not entitled to benefits is supported by competent, substantial evidence. De Groot v. Sheffield, 95 So.2d 912 (Fla.1957). Accordingly, the Commission’s order is affirmed.
AFFIRMED.
THOMPSON, PLEUS and ORFINGER, JJ., concur.